      Case 3:20-cv-03681-MCR-EMT Document 12 Filed 11/19/20 Page 1 of 2



                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

BILLIE RUTH GRAHAM
and RANDY LEE GRAHAM,
     Plaintiffs,

vs.                                              Case No: 3:20cv3681/MCR/EMT

STATE OF FLORIDA, et al.,
     Defendants.
__________________________/

                                     ORDER

       The chief magistrate judge issued a Report and Recommendation on October

15, 2020 (ECF No. 9). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

       Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No. 9)

is adopted and incorporated by reference in this order.
Case No: 3:20cv3681/MCR/EMT
      Case 3:20-cv-03681-MCR-EMT Document 12 Filed 11/19/20 Page 2 of 2



                                                                     Page 2 of 2

       2.     This action is DISMISSED WITH PREJUDICE for Plaintiffs’ failure

to state a claim upon which relief can be granted.

       3.     The Clerk is directed to close the file.

       DONE AND ORDERED this 19th day of November, 2020.


                                  M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE




Case No: 3:20cv3681/MCR/EMT
